United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-144
Issued: April 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 2006 appellant filed a timely appeal from the October 20, 2005 decision
of the Office of Workers’ Compensation Programs’ hearing representative denying his claim on
the grounds that he failed to establish fact of injury in the performance of duty. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained injury in the performance of
duty on October 10, 2002 as alleged.
FACTUAL HISTORY
On June 16, 2002 appellant, then a 49-year-old mail processing clerk, filed a traumatic
injury claim, Form CA-1, alleging that he hurt the lower part of his back when he lifted a full

tray of letters above his shoulder.
lumbosacral strain.1

On July 31, 2002 the Office accepted his claim for

On October 11, 2002 appellant filed another claim of traumatic injury, Form CA-1,
alleging that he injured his lower back on October 10, 2002 when a coworker forcefully pushed
down on his lower neck.2 Dr. Brenda Mills3 certified on October 21, 2002 that appellant had
been totally incapacitated since October 15, 2002. She provided an estimated return to work date
of November 4, 2002.
The employing establishment controverted appellant’s claim on October 31, 2002. It
submitted the October 11, 2002 statement of Joan Dash-Johnson, the coworker accused of
pushing appellant, who stated that on October 10, 2002 she was collecting mail from his case and
nudged him twice just below the left shoulder blade to let him know that she was working behind
him. The employing establishment also reported that another coworker, Gerold Crane, made a
fraud complaint against appellant on October 25, 2002, alleging that 15 minutes before his
alleged October 10, 2002 injury he told Mr. Crane that he was going to have a relapse.
In support of his claim, appellant provided medical records from Dr. Mills dated June 17
to November 18, 2002. In patient progress notes dated October 14, 2002, Dr. Mills reported that
appellant had been reinjured on October 11, 2002 when he was “knocked down on [his] neck”
and “shoved down” by a coworker. She noted stiffness and pain in appellant’s lower back and
diagnosed a herniated disc and a new lumbosacral sprain. On November 26, 2002 Dr. Mills
issued a disability certification for the period October 14 to December 1, 2002. In a duty status
report completed the same day, she released appellant to work on December 2, 2002 with the
limitations of seven pounds of lifting, 15 minutes of intermittent standing and no bending,
twisting, pushing or pulling. Following his return to work, Dr. Mills certified additional periods
of disability from December 12 to 15 and 17 to 18, 2002 and December 24, 2002 to
February 2, 2003. Appellant received 45 days of continuation of pay for his physician certified
periods of disability.
By letter dated April 1, 2004, the Office informed appellant that the merits of his claim
had never been formally considered. It stated that, because the employing establishment had
controverted the claim, it must be adjudicated. The Office requested that appellant resolve the
discrepancies between his version of the events of October 10, 2002 and those of his coworkers,
who stated that he stated he was about to have a relapse and that he was merely nudged beneath
his shoulder, and that of his treating physician, who stated that he was shoved and knocked down
on October 11, 2002. It also informed appellant that his disability slips did not provide adequate
medical evidence about how or why he was disabled, particularly after Dr. Mills released him to
work with restrictions on December 2, 2002. The Office requested a detailed narrative report
from Dr. Mills providing a history of the injury, examination findings, diagnosis, period and
1

This claim was assigned file number 112009320 by the Office.

2

This claim, which forms the basis of this appeal, was assigned file number 112011171.

3

Dr. Mills’ Board-certification status as of 2002 could not be determined. A news release in the record indicates
that Dr. Mills was indicted on February 3, 2004 for health care and mail fraud.

2

extent of disability and an opinion of the relationship between the condition and appellant’s
employment.
On April 6, 2004 appellant’s attorney, David Swimmer, notified the Office that appellant
would not be responding to the request at that time, as the employing establishment had notified
him that the case was being referred to the district attorney for possible fraud prosecution.4
By decision dated June 30, 2004, the Office denied appellant’s claim on the grounds that
he had not established that he sustained an injury in the manner alleged. It found that he had not
provided factual evidence that he had been pushed by a coworker as alleged and that the medical
evidence lacked rationalization. The Office notified him that the continuation of pay he had
received earlier would be declared an overpayment.
On July 10, 2004 appellant requested an oral hearing to review the Office’s June 30, 2004
decision.5 The hearing was held on May 17, 2005 and attended by appellant and his attorney,
Mr. Swimmer. Appellant stated that he was seated at his station when Ms. Dash-Johnson passed
behind him and shoved his whole body down, causing pain from his back up through his neck.
He alleged that he then jumped up and grabbed her arms and told her that she could not shove
him in that manner. Appellant stated that she apologized and said she would write a statement
explaining what she did to him.
He denied the version of events described in
Ms. Dash-Johnson’s letter, but did not address Mr. Crane’s fraud allegations.
By decision dated October 20, 2005, the hearing representative affirmed the Office’s
June 30, 2004 decision, finding that appellant failed to establish that he was injured in the
manner alleged. He noted that the record contained two key inconsistencies as to the events of
October 10, 2002: the differing versions of how Ms. Dash-Johnson touched appellant; and the
allegations of fraud leveled by Mr. Crane. The Office hearing representative concluded that to
credit appellant’s version of the events, he would have to believe that Ms. Dash-Johnson
deliberately tried to injure him, which was not supported by any evidence of record. He also
found that Mr. Crane’s allegation that appellant stated he was going to have a relapse 15 minutes
before his claimed injury strongly impugned the veracity of his claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act6 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty as alleged; and that any disability or specific condition for which compensation is

4

The record does not indicate whether appellant was ever charged with fraud.

5

The Board notes that around this time file number 112011171 was combined with file number 112009320,
which was considered to be the master file for claims related to appellant’s back. The notice of hearing was sent
out under the master file number. After July 8, 2005, no documents were placed in file number 112011171.
6

5 U.S.C. §§ 8101-8193.

3

claimed is causally related to the employment injury.7 These are the essential elements of each
compensation claim regardless of whether the claim is predicated upon a traumatic injury and an
occupational disease.8
To establish that an injury occurred at the time, place and in the manner alleged, it must
be proved by a preponderance of the reliable, probative and substantial evidence.9 An injury
does not have to be confirmed by eyewitnesses to establish that an employee sustained an injury
in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his subsequent course of action.10 An employee has not
met his burden of proof when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim.11 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient
doubt on an employee’s statements in determining whether a prima facie case has been
established.12 However, an employee’s statement alleging that an injury occurred at a given time
and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence.13
After establishing the occurrence of an employment incident, an employee must show
that any injury for which compensation is claimed is causally related to an accepted employment
incident or factor.14 Rationalized medical evidence is required to establish a causal relationship
between a claimed period of disability and an employment injury.15
ANALYSIS
Appellant alleged that his lower back was injured when a coworker pushed forcefully
down on his neck. The Board finds that appellant failed to establish the occurrence of this
alleged event because of the significant inconsistencies in the evidence.
The record establishes that appellant sustained an accepted lumbosacral strain on
June 14, 2002. On October 11, 2002 he filed a new claim of traumatic injury alleging that his
lower back was injured the previous day when he was pushed by a coworker. Appellant stated
7

Caroline Thomas, 51 ECAB 451 (2000).

8

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

9

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

10

Charles B. Ward, 38 ECAB 667, 670-71 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175, 1179 (1984).

11

Tia L. Love, 40 ECAB 586, 590 (1989); Merton J. Sills, 39 ECAB 572, 575 (1988).

12

Samuel J. Chiarella, 38 ECAB 363, 366 (1987); Henry W.B. Stanford, 36 ECAB 160, 165 (1984).

13

Robert A. Gregory, 40 ECAB 478, 483 (1989); Thelma S. Buffington, 34 ECAB 104, 109 (1982).

14

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

15

V.F., 58 ECAB __ (Docket No. 06-1497, issued January 30, 2007).

4

that he was seated at his station when Ms. Dash-Johnson passed behind him and shoved his
whole body down, causing pain from his back up through his neck. He alleged that he jumped
up, grabbed her arms and told her that she could not shove him in that manner. Appellant stated
that she apologized and said she would write a statement explaining what she did to him. He did
not provide any evidence about his previous relationship with Ms. Dash-Johnson.
In her written statement of the events of October 10, 2002, Ms. Dash-Johnson stated that
she nudged appellant twice below his left shoulder blade to let him know that she was behind
him collecting mail from his case. The employing establishment reported that Mr. Crane,
another employee, made a fraud complaint against appellant on October 25, 2002. Mr. Crane
reported that appellant told him 15 minutes before his alleged injury that he was going to have a
relapse. The Board notes that appellant denied the truthfulness of Ms. Dash-Johnson’s statement
at his oral hearing, but did not deny or challenge the statement of Mr. Crane.
While the statements of claimants generally have great probative value in establishing the
time and manner of an alleged injury, the Board finds that the statements provided by
Ms. Dash-Johnson and Mr. Crane are a strong and persuasive refutation of appellant’s allegation.
As noted by the Office hearing representative, the record is devoid of evidence as to why his
coworker would forcefully shove appellant. The Board finds that the explanation put forward by
Ms. Dash-Johnson as to her actions, and the reason behind them, is much more plausible than
that put forward by appellant. Mr. Crane’s allegations cast further doubt on the accuracy of
appellant’s version of events. For these reasons, the Board finds that the factual evidence does
not support appellant’s claim of traumatic injury as alleged.
The Board also finds that the medical evidence provided by Dr. Mills does not support
the time, manner or fact of appellant’s alleged injury. The disability certification form she
submitted contain no evidence of the date or circumstances of the alleged injury and does not
state why appellant was unable to work. In her progress notes of October 14, 2002 she
diagnosed a new lumbosacral sprain from being “knocked down on neck” and “shoved down” by
a coworker. Though she misstated the date of the alleged work incident, her report largely
repeats appellant’s version of events. However, this report, does not diminish the probative
value of statements made by appellant’s coworkers. The report is also not adequately
rationalized and provides no explanation of how the shoving or knocking down of his neck could
cause a lumbosacral strain.
The Board finds that appellant has not met his burden of proof in establishing by a
preponderance of the reliable, probative and substantial evidence that he was injured in the
manner alleged.
CONCLUSION
The Board finds that appellant has not established that he sustained injury in the
performance of duty on October 10, 2002 as alleged.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated October 20, 2005 is affirmed.
Issued: April 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

